___________

              No. 95-4237
              ___________

Scandia Stucco Co.,                    *
                                       *
                   Petitioner,         *
                                       *
     v.                                *
                                       *
National Labor Relations Board,        *
                                       *
                   Respondent.         *

              ___________                  Appeals from an Order of the
                                           National Labor Relations Board.
              No. 96-1373
              ___________                              [UNPUBLISHED]

Scandia Stucco Co.,                    *
                                       *
                   Respondent,         *
                                       *
     v.                                *
                                       *
National Labor Relations Board,        *
                                       *
                   Petitioner.         *

                                 _____________

                        Submitted:   November 21, 1996

                            Filed: November 27, 1996
                                  _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     The National Labor Relations Board (NLRB) seeks enforcement of an
order requiring Scandia Stucco Co. (Scandia) to abide by the terms of the
master collective bargaining agreement with the union and to cease and
desist from certain unfair labor practices.
     Following a hearing on the complaint, the administrative law judge
(ALJ) ruled that Scandia violated 29 U.S.C. § 158(a)(1)(5) by repudiating
the master collective bargaining agreement with the union, by refusing to
provide the union with information relevant to the union's collective-
bargaining duties, and by refusing to cooperate in processing a grievance.
The ALJ also ruled that Scandia violated 29 U.S.C. § 158(a)(1)(3) by
telling its employees they would no longer be represented by their union
and by constructively discharging a union member who left the company.   The
NLRB adopted the ALJ's findings, conclusions, and rulings.


     Scandia contends the NLRB's order is based on erroneous legal
rulings, is not supported by substantial evidence on the record, and the
order should not be enforced.   A review of the record, however, shows the
ALJ's findings are supported by ample evidence, and the rulings are clearly
correct.   Thus, the NLRB's order is enforced.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-